NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENNIS WAYNE MIZE,                              No. 16-17074

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01558-MCE-
                                                CKD
 v.

S. TSENG, et al.,                               MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Dennis Wayne Mize appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal on the basis of qualified immunity.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Mize’s request for oral
argument, set forth in his opening brief, is denied.
Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001). We affirm.

      The district court properly dismissed Mize’s Eighth Amendment claim on

the basis of qualified immunity because defendants’ conduct did not violate clearly

established law. See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (defendant is

entitled to qualified immunity unless the conduct at issue violated a clearly

established constitutional right); Hope v. Pelzer, 536 U.S. 730,

739 (2002) (“For a constitutional right to be clearly established, its contours must

be sufficiently clear that a reasonable official would understand that what he is

doing violates that right.” (citation and internal quotation marks omitted)).

      Mize’s request for appointment of counsel, set forth in his opening brief, is

denied.

      AFFIRMED.




                                          2                                     16-17074